LEASE AGREEMENT THIS LEASE AGREEMENT (the "Lease") is made and entered into as of this 1st day of January 2008, by and between BOYER IOMEGA II, A UTAH LIMITED LIABILITY COMPANY, BY ITS MANAGING PARTNER THE BOYER COMPANY, L. C., (the "Landlord"), and IOMEGA CORPORATION (the "Tenant"). For and in consideration of the rental to be paid by Tenant and of the covenants and agreements herein set forth to be kept and performed by Tenant, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, the Leased Premises (as hereafter defined) and certain other areas, rights and privileges for the term, at the rental and subject to and upon all of the terms, covenants and agreements hereinafter set forth. I.PREMISES 1.1Description of Premises. Landlord does hereby demise, lease and let unto Tenant, and Tenant does hereby take and receive from Landlord the following: (a)That certain office building (the "Building") located at the Executive Business Park, Roy, Utah, on the real property (the "Property") described on Exhibit "A" attached hereto and by this reference incorporated herein. The space occupied by Tenant consists of 51,924 gross rentable square feet (comprising 46,891 sq. ft. on the first floor and 5,032 sq. ft. on the second floor)(the "Leased Premises") as shown on Exhibit "B" which is attached hereto and by this reference incorporated herein. (b)Such non-exclusive rights-of-way, easements and similar rights with respect to the Building and Property as may be reasonably necessary for access to and egress from, the Leased Premises. The non-exclusive right to use those areas designated and suitable for vehicular parking 1.2 Work of Improvement. The obligation of Landlord to perform the work and supply the necessary materials and labor to prepare the Leased Premises for occupancy shall be in accordance with plans and specifications prepared by architect and approved by Tenant. 1.3Intentionally
